



Exchange Agreement
December 9, 2019
Par Pacific Holdings, Inc.
5.00% Convertible Senior Notes due 2021
Ladies and Gentlemen:
The undersigned investor (the “Investor”), for itself and on behalf of the
beneficial owners listed on Exhibit B.1 hereto (“Accounts”) for whom the
Investor holds contractual and investment authority (each, including the
Investor if it is a party exchanging Notes (as defined below), an “Exchanging
Investor”), hereby agrees to exchange, with Par Pacific Holdings, Inc. (the
“Company”), certain 5.00% Convertible Senior Notes due 2021, CUSIP 69888VAA1
(the “Notes”) for the Exchange Consideration (as defined below). The Investor
understands that the exchange (the “Exchange”) is being made without
registration of the offer or sale of the Shares (as defined below) under the
Securities Act of 1933, as amended (the “Securities Act”), or any securities
laws of any state of the United States or of any other jurisdiction pursuant to
a private placement exemption from registration under Section 4(a)(2) of the
Securities Act and that each Exchanging Investor participating in the Exchange
is required to be an institutional “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that is
also a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act.
This Exchange Agreement and the Terms and Conditions for Exchange of Securities
attached hereto as Exhibit A (the “Terms and Conditions” and, together with this
Exchange Agreement, the “Agreement”) is made as of the date hereof between the
Company and the Investor. Capitalized terms used but not defined in this
Agreement have the respective meanings set forth in the indenture, dated as of
June 21, 2016, between the Company and Wilmington Trust, National Association
(the “Indenture”).
Subject to the terms and conditions of this Agreement, the Investor hereby
agrees to exchange, and cause the other Exchanging Investors to exchange, an
aggregate principal amount of the Notes set forth on Exhibit B.1 hereto (the
“Exchanged Notes”) for (i) an amount in cash as set forth on Exhibit B.1 hereto
(the “Cash Consideration”), and (ii) a number of shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”) as set forth on Exhibit
B.1 hereto (such number of shares of Common Stock in respect of all Exchanged
Notes for each Exchanging Investor, the “Shares” and, together with the Cash
Consideration, the “Exchange Consideration”). For the avoidance of doubt, no
cash will be paid to any Exchanging Investor in respect of any accrued and
unpaid interest on the Exchanged Notes; provided that, if the Investor held the
Notes on December 1, 2019 (the Record Date as defined in the Indenture), the
Investor will receive the interest payment via the ordinary DTC process. The
Company and the Investor agree that no Exchanging Investor shall deliver a
Notice of Conversion with respect to any Exchanged Notes and each Exchanging
Investor shall hold the Exchanged Notes until the Closing (as defined in the
Terms and Conditions). In consideration for the performance of its obligations
hereunder (including as described in the immediately preceding sentence), the
Company agrees to deliver the Exchange Consideration on the Closing Date (as
defined in the Terms and Conditions) to each Exchanging Investor in exchange for
its Exchanged Notes.
On the Closing Date, subject to satisfaction of the conditions precedent
specified in Section 5 of the Terms and Conditions and the prior receipt by the
Trustee from the Investor of the Exchanged Notes, the Company shall deliver the
Shares to the DTC account and the Cash Consideration by wire transfer to the
account, in each case specified by the Investor for each relevant Exchanging
Investor in Exhibit B.2 as set forth in the











--------------------------------------------------------------------------------





Terms and Conditions. All questions as to the form of all documents and the
validity and acceptance of the Exchanged Notes and the Exchange Consideration
will be determined by the Company, in its sole discretion, which determination
shall be final and binding.
Subject to the terms and conditions of this Agreement, the Investor hereby, for
itself and on behalf of its Accounts, (a) waives any and all other rights with
respect to such Exchanged Notes and (b) releases and discharges the Company from
any and all claims the undersigned and its Accounts may now have, or may have in
the future, arising out of, or related to, such Exchanged Notes.


Each of the provisions of the Terms and Conditions is incorporated herein by
reference in its entirety, and shall be deemed to be a part of this Exchange
Agreement to the same extent as if such provisions had been set forth in full
herein; and each of the representations, warranties, and agreements set forth
therein shall be deemed to have been made at and as of the date of this Exchange
Agreement. Unless otherwise defined herein, terms defined in the Terms and
Conditions are used herein as therein defined.
This Agreement constitutes the entire agreement between the Company and the
Investor with respect to the subject matters hereof. This Exchange Agreement may
be executed by one or more of the parties hereto in any number of separate
counterparts (including by facsimile or other electronic means, including
telecopy, email or otherwise), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Exchange Agreement by facsimile or other transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.
[SIGNATURE PAGE FOLLOWS]




    





--------------------------------------------------------------------------------







If the foregoing correctly sets forth your understanding as to the matters set
forth herein, please indicate your acceptance thereof in the space provided
below for that purpose and deliver a copy to the undersigned, whereupon this
Agreement shall constitute a binding agreement between the Company and the
Investor.


 
Very truly yours,


 
PAR PACIFIC HOLDINGS, INC.


 
By /s/ William Monteleone   
Name: William Monteleone
Title: Chief Financial Officer
 
 
 
 
 
 
 
 







    





--------------------------------------------------------------------------------






Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Investor by signing in the space provided below for that
purpose.


AGREED AND ACCEPTED:


Investor:
[_____________],
in its capacity as described in the first paragraph hereof


By      
   Name:
   Title:



 









--------------------------------------------------------------------------------


EXHIBIT A


Terms and Conditions for Exchange of Securities
Each of Par Pacific Holdings, Inc. (the “Company”), and the undersigned (the
“Investor”), for itself and on behalf of the beneficial owners listed on Exhibit
B.1 to the Exchange Agreement for whom the Investor holds contractual and
investment authority (together with the Investor, the “Exchanging Investors”),
hereby confirms its agreement pursuant to that certain exchange agreement, dated
as of December 9, 2019 (the “Exchange Agreement”), to which these Terms and
Conditions for Exchange of Securities (the “Terms and Conditions”) are attached
as Exhibit A, as set forth in these Terms and Conditions and in the Exchange
Agreement (together, this “Agreement”) relating to the exchange of the Exchanged
Notes for the Exchange Consideration as set forth in this Agreement. Capitalized
terms used but not defined in the Terms and Conditions have the meanings set
forth in the Exchange Agreement.
1.Exchange Consideration; Exchange. On the basis of the representations,
warranties and agreements herein contained and subject to the terms and
conditions herein set forth, the Investor hereby agrees to exchange, and to
cause the other Exchanging Investors to exchange, an aggregate principal amount
of the Notes set forth on Exhibit B.1 to the Exchange Agreement (the “Exchanged
Notes”) for the Exchange Consideration as set forth in this Exchange Agreement.
No Exchanging Investor shall deliver a Notice of Conversion in respect of any
Exchanged Notes and shall receive the Exchange Consideration as set forth in
this Agreement.
The Exchange shall occur in accordance with the procedures set forth in Exhibit
B.3 hereto (the “Exchange Procedures”); provided that each of the Company and
the Investor acknowledges that the delivery of the Shares to any Exchanging
Investor may be delayed due to procedures and mechanics within the system of the
DTC or the New York Stock Exchange (the “NYSE”) (including the procedures and
mechanics regarding the listing of the Shares on the NYSE) or other events
beyond the Company’s control and that such a delay will not be a default under
this Agreement so long as (i) the Company is using its reasonable best efforts
to effect such delivery, and (ii) unless such delay arises due to a failure by
Investor to deliver settlement instructions in accordance with Section 4(s),
such delay is no longer than five business days; provided, further, that no
delivery of Shares will be made until the Exchanged Notes have been properly
submitted for exchange in accordance with the Exchange Procedures and no accrued
interest will be payable by reason of any delay in making such delivery.
2.    The Closing. The closing of the Exchange (the “Closing”) shall take place
at the offices of Porter Hedges LLP at 10:00 a.m., New York City time, on the
fourth Trading Day following the date hereof (the “Closing Date”), or at such
other time and place as the Company and the Investor may mutually agree.
3.    Representations and Warranties and Covenants of the Company. As of the
date hereof and the Closing, the Company represents and warrants to, and
covenants with, the Exchanging Investors that:
(a)    The Company is duly incorporated, validly existing and in good standing
under the laws of its state of incorporation, and has the power, authority and
capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the Exchange contemplated hereby.
(b)    This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that such enforcement
may be subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and rules of law governing specific performance,
injunctive relief or other equitable remedies. This Agreement and


Ex. A – 1







--------------------------------------------------------------------------------





consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) assuming the truth and accuracy of the
representations and warranties and compliance with the covenants of the Investor
herein, the charter, bylaws or other organizational documents of the Company,
(ii) any agreement or instrument to which the Company is a party or by which the
Company or any of its assets are bound, or (iii) any laws, regulations or
governmental or judicial decrees, injunctions or orders applicable to the
Company, except for such violations, conflicts or breaches under clauses (ii)
and (iii) above that would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the financial position or results
of operations of the Company and its subsidiaries taken as a whole or on its
performance of its obligations under this Agreement or on the consummation of
the transactions contemplated thereby.
(c)    The Shares have been duly authorized and, upon delivery against payment
therefor as provided herein, will be fully paid and non-assessable; assuming the
truth and accuracy of the representations and warranties and compliance with the
covenants of the Investor herein, the Shares will be issued without any legends
that restrict the transfer of such Shares under the U.S. federal securities
laws; and the Shares will not be subject to any preemptive, participation,
rights of first refusal or other similar rights.
(d)    At the Closing, the Shares shall have been approved for listing on the
NYSE, subject to official notice of issuance.
(e)    The terms of the Exchange are the result of bilateral negotiations
between the parties.
4.    Representations and Warranties and Covenants of the Investor. As of the
date hereof and the Closing (except as otherwise set forth below), the Investor
hereby, for itself and on behalf of the Exchanging Investors, represents and
warrants to, and covenants with, the Company that:
(a)    The Investor and each Exchanging Investor is a corporation, limited
partnership, limited liability company or other entity, as the case may be, duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation.
(b)    The Investor has all requisite corporate (or other applicable entity)
power and authority to execute and deliver this Agreement for itself and on
behalf of the Exchanging Investors and to carry out and perform its obligations
under the terms hereof and the transactions contemplated hereby. This Agreement
has been duly authorized, executed and delivered by the Investor and constitutes
the valid and binding obligation of the Investor and each Exchanging Investor,
enforceable in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and rules of law
governing specific performance, injunctive relief or other equitable remedies.
If the Investor is executing this Agreement on behalf of an Account, (i) the
Investor has all requisite discretionary and contractual authority to enter into
this Agreement on behalf of, and, bind, each Account, and (ii) Exhibit B.1 and
Exhibit B.2 attached to the Exchange Agreement contain a true, correct and
complete list of (A) the name of each Account and (B) the principal amount of
each Account’s Exchanged Notes, as applicable.
(c)    As of the date hereof and as of the Closing, each of the Exchanging
Investors is the current sole legal and beneficial owner, and has continuously
been for the immediately preceding six months the sole legal and beneficial
owner, of the Exchanged Notes set forth on Exhibit B.1 attached to the Exchange
Agreement. When the Exchanged Notes are exchanged, the Company will acquire
good, marketable and unencumbered title thereto, free and clear of all liens,
restrictions, charges,


Ex. A – 2







--------------------------------------------------------------------------------





encumbrances or adverse claims, rights or proxies of any kind (“Liens”) (i)
arising by operation of applicable law, (ii) arising by operation of any
organizational documents of the Company, the Investor, each Exchanging Investor
or the Notes, (iii) that is not terminated on or prior to the Closing, or (iv)
created by or imposed by or on the Company. None of the Exchanging Investors
has, nor prior to the Closing, will have, in whole or in part, other than
pledges or security interests that an Exchanging Investor may have created in
favor of a prime broker under and in accordance with its prime brokerage
agreement with such broker, (x) assigned, transferred, hypothecated, pledged,
exchanged, submitted for conversion pursuant to the Indenture or otherwise
disposed of any of its Exchanged Notes (other than to the Company pursuant
hereto), or (y) given any person or entity any transfer order, power of attorney
or other authority of any nature whatsoever with respect to its Exchanged Notes.
(d)    The execution, delivery and performance of this Agreement by the Investor
and compliance by each Exchanging Investor with all provisions hereof and the
consummation of the transactions contemplated hereby, will not (i) require any
consent, approval, authorization or other order of, or qualification with, any
court or governmental body or agency (except as may be required under the
securities or Blue Sky laws of the various states), (ii) constitute a breach or
violation of any of the terms or provisions of, or result in a default under,
(x) the organizational documents of any of the Investor or any Exchanging
Investor or (y) any material indenture, loan agreement, mortgage, lease or other
agreement or instrument to which the Investor or any of the Exchanging Investors
is a party or by which such Investor or Exchanging Investor is bound, or (iii)
violate or conflict with any applicable law or any rule, regulation, judgment,
decision, order or decree of any court or any governmental body or agency having
jurisdiction over the Investor or any of the Exchanging Investors.
(e)    The Investor and each Exchanging Investor will comply with all applicable
laws and regulations in effect necessary for each Exchanging Investor to
consummate the transactions contemplated hereby and obtain any consent, approval
or permission required for the transactions contemplated hereby and the laws and
regulations of any jurisdiction to which the Investor and each such Exchanging
Investor is subject, and the Company shall have no responsibility therefor.
(f)    The Investor acknowledges that no person has been authorized to give any
information or to make any representation or warranty concerning the Company or
the Exchange other than the information set forth herein in connection with the
Investor’s and each Exchanging Investor’s examination of the Company and the
terms of the Exchange and the Shares, and the Company does not take, and neither
J. Wood Capital Advisors LLC nor Tudor, Pickering, Holt & Co. (each, a
“Placement Agent” and collectively, the “Placement Agents”) takes, any
responsibility for, and neither the Company nor any of the Placement Agents can
provide any assurance as to the reliability of, any other information that
others may provide to the Investor or any Exchanging Investor.
(g)    The Investor and each Exchanging Investor has such knowledge, skill and
experience in business, financial and investment matters so that it is capable
of evaluating the merits and risks with respect to the Exchange and an
investment in the Shares. With the assistance of each Exchanging Investor’s own
professional advisors, to the extent that the Exchanging Investor has deemed
appropriate, such Exchanging Investor has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the Shares
and the consequences of the Exchange and this Agreement and the Exchanging
Investor has made its own independent decision that the investment in the Shares
is suitable and appropriate for the Exchanging Investor. Each Exchanging
Investor has considered the suitability of the Shares as an investment in light
of such Exchanging


Ex. A – 3







--------------------------------------------------------------------------------





Investor’s circumstances and financial condition and is able to bear the risks
associated with an investment in the Shares.
(h)    The Investor confirms that it and each Exchanging Investor is not relying
on any communication (written or oral) of the Company, the Placement Agents or
any of their respective affiliates or representatives as investment advice or as
a recommendation to acquire the Shares or the Cash Consideration in the
Exchange. It is understood that information provided by the Company, the
Placement Agents or any of their respective affiliates and representatives shall
not be considered investment advice or a recommendation to participate in the
Exchange, and that none of the Company, the Placement Agents or any of their
respective affiliates or representatives is acting or has acted as an advisor to
the Investor or any Exchanging Investor in deciding to participate in the
Exchange.
(i)    The Investor confirms that the Company has not (i) given any guarantee,
representation or warranty as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Shares or (ii) made any representation or warranty to the
Investor or any Exchanging Investor regarding the legality of an investment in
the Shares under applicable legal investment or similar laws or regulations. In
deciding to participate in the Exchange, the Investor is not relying on the
advice or recommendations of the Company and the Investor has made its own
independent decision that the investment in the Shares is suitable and
appropriate for the Investor.
(j)    The Investor and each Exchanging Investor is familiar with the business
and financial condition and operations of the Company and the Investor and each
Exchanging Investor has had the opportunity to conduct its own investigation of
the Company and the Shares. The Investor and each Exchanging Investor has had
access to the Securities and Exchange Commission (“SEC”) filings of the Company
and such other information concerning the Company and the Shares as it deems
necessary to enable it to make an informed investment decision concerning the
Exchange. The Investor and each Exchanging Investor has been offered the
opportunity to ask such questions of the Company and its representatives and
received answers thereto, as it deems necessary to enable it to make an informed
investment decision concerning the Exchange.
(k)    Each Exchanging Investor is an institutional “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act and it and
any account (including for purposes of this Section 4(k), the Accounts) for
which it is acting (for which it has sole investment discretion) is a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act. The
Investor agrees to furnish any additional information reasonably requested by
the Company or any of its affiliates to assure compliance with applicable U.S.
federal and state securities laws in connection with the Exchange.
(l)    The Investor and each Exchanging Investor is not, and has not been during
the consecutive three month period preceding the date hereof and as of the
Closing, will not be, a director, officer or “affiliate” within the meaning of
Rule 144 promulgated under the Securities Act (an “Affiliate”) of the Company.
To the Investor’s knowledge, no Exchanging Investor acquired any of the Notes,
directly or indirectly, from an Affiliate of the Company. Each Exchanging
Investor and its Affiliates collectively beneficially own and will beneficially
own as of the Closing Date (i) less than 5% of the outstanding Common Stock and
(ii) less than 5% of the aggregate number of votes that may be cast by holders
of those outstanding securities of the Company that entitle the holders thereof
to vote generally on all matters submitted to the Company’s stockholders for a
vote (the “Voting Power”). No Exchanging Investor (together with any Person (as
defined in the Company’s certificate


Ex. A – 4







--------------------------------------------------------------------------------





of incorporation) or any group of Persons) is a Five-Percent Shareholder (as
defined in the Company’s certificate of incorporation) or will become at the
Closing as a result of the Exchange contemplated hereby a Five-Percent
Shareholder. No Exchanging Investor is a subsidiary, affiliate or, to the
Investor’s knowledge, otherwise closely‑related to any director or officer of
the Company or beneficial owner of 5% or more of the outstanding Common Stock or
Voting Power (each such director, officer or beneficial owner, a “Related
Party”). To the Investor’s knowledge, no Related Party beneficially owns 5% or
more of the outstanding voting equity, or votes entitled to be cast by the
outstanding voting equity, of any Exchanging Investor.
(m)    Neither the Investor nor any Exchanging Investor is directly, or
indirectly through one or more intermediaries, controlling or controlled by, or
under direct or indirect common control with, the Company.
(n)    Each Exchanging Investor is acquiring the Shares solely for its own
beneficial account (or for any account (including for purposes of this Section
4(n), the Accounts) for which it has sole investment discretion), for investment
purposes, and not with a view to, or for resale in connection with, any
distribution of the Shares. The Investor and each Exchanging Investor
understands that the offer and sale of the Shares have not been registered under
the Securities Act or any state securities laws and are being issued without
registration under the Securities Act by reason of specific exemption(s) under
the provisions thereof which depend in part upon the investment intent of the
Exchanging Investors and the accuracy of the other representations and
warranties made by the Investor in this Agreement. The Investor and the
Exchanging Investors understand that the Company is relying upon the
representations, warranties and agreements contained in this Agreement (and any
supplemental information provided to the Company by the Investor or the
Exchanging Investors) for the purpose of determining whether this transaction
meets the requirements for such exemption(s) and to issue the Shares without
legends as set forth in Section 3(c) hereof.
(o)    The Investor acknowledges that the terms of the Exchange have been
mutually negotiated between the Investor and the Company. The Investor was given
a meaningful opportunity to negotiate the terms of the Exchange.
(p)    The Investor acknowledges that it and each Exchanging Investor had a
sufficient amount of time to consider whether to participate in the Exchange and
that neither the Company nor any of the Placement Agents has placed any pressure
on the Investor or any Exchanging Investor to respond to the opportunity to
participate in the Exchange. The Investor acknowledges that neither it nor any
Exchanging Investor become aware of the Exchange through any form of general
solicitation or advertising within the meaning of Rule 502 under the Securities
Act or otherwise through a “public offering” under Section 4(a)(2) of the
Securities Act.
(q)    The Investor acknowledges it and each Exchanging Investor understands
that the Company intends to pay the Placement Agents a fee in respect of the
Exchange.
(r)    The Investor will, upon request, execute and deliver, for itself and on
behalf of any Exchanging Investor, any additional documents deemed by the
Company and the Trustee or the transfer agent to be reasonably necessary to
complete the transactions contemplated by this Agreement.


Ex. A – 5







--------------------------------------------------------------------------------





(s)    No later than one (1) business day after the date hereof, the Investor
agrees to deliver to the Company settlement instructions substantially in the
form of Exhibit B.2 attached to the Exchange Agreement for each of the
Exchanging Investors.
(t)    The Investor acknowledges that the Company may issue appropriate
stop-transfer instructions to its transfer agent, if any, and may make
appropriate notations to the same effect in its books and records to ensure
compliance with the provisions of this Section 4.
(u)    The Investor understands that the Company, the Placement Agents and
others will rely upon the truth and accuracy of the foregoing representations,
warranties and covenants and agrees that if any of the representations and
warranties deemed to have been made by it or the Exchanging Investors by their
participation in the transactions contemplated by this Agreement and acquisition
of the Shares are no longer accurate, the Investor shall promptly notify the
Company and the Placement Agents. The Investor understands that, unless the
Investor notifies the Company in writing to the contrary before the Closing,
each of the Investor’s and Exchanging Investors’ representations and warranties
contained in this Agreement will be deemed to have been reaffirmed and confirmed
as of the Closing. If the Investor is exchanging any Exchanged Notes and
acquiring the Shares as a fiduciary or agent for one or more accounts (including
for purposes of this Section 4(u), the Accounts which are Exchanging Investors),
it represents that (i) it has sole investment discretion with respect to each
such account, (ii) it has full power to make the foregoing representations,
warranties and covenants on behalf of such account and (iii) it has contractual
authority with respect to each such account.
(v)    The Investor acknowledges and agrees that no Placement Agent has acted as
a financial advisor or fiduciary to the Investor or any Exchanging Investor and
that the Placement Agents and their respective directors, officers, employees,
representatives and controlling persons have no responsibility for making, and
have not made, any independent investigation of the information contained herein
or in the Company’s SEC filings and make no representation or warranty to the
Investor or any Exchanging Investor, express or implied, with respect to the
Company, the Exchanged Notes or the Shares or the accuracy, completeness or
adequacy of the information provided to the Investor or any Exchanging Investor
or any other publicly available information, nor shall any of the foregoing
persons be liable for any loss or damages of any kind resulting from the use of
the information contained therein or otherwise supplied to the Investor or any
Exchanging Investor.
(w)    The Company and its agents shall be entitled to deduct and withhold from
any consideration payable pursuant to this Agreement such amounts as may be
required to be deducted or withheld under applicable law, and shall be provided
with a Form W-9 or the appropriate series of Form W-8, in order to establish
whether any Exchanging Investor is entitled to an exemption from (or reduction
in the rate of) withholding. To the extent any such amounts are withheld and
remitted to the appropriate taxing authority, such amounts shall be treated for
all purposes as having been paid to the Exchanging Investor to whom such amounts
otherwise would have been paid.
(x)    The Investor and each Exchanging Investor acknowledges and understands
that at the time of the Closing, the Company may be in possession of material
non-public information not known to the Investor or any Exchanging Investor that
may impact the value of the Notes, including the Exchanged Notes, and the Shares
(“Information”) that the Company has not disclosed to the Investor or any
Exchanging Investor. The Investor and each Exchanging Investor acknowledges that
they have not relied upon the non-disclosure of any such Information for
purposes of making their decision to participate in the Exchange. The Investor
and each Exchanging Investor understands, based on its experience, the
disadvantage to which the Investor and each Exchanging Investor is


Ex. A – 6







--------------------------------------------------------------------------------





subject due to the disparity of information between the Company, on the one
hand, and the Investor and each Exchanging Investor, on the other hand.
Notwithstanding this, the Investor and each Exchanging Investor has deemed it
appropriate to participate in the Exchange. The Investor agrees that the Company
and its directors, officers, employees, agents, stockholders and affiliates
shall have no liability to the Investor or any Exchanging Investor or their
respective beneficiaries whatsoever due to or in connection with the Company’s
use or non-disclosure of the Information or otherwise as a result of the
Exchange, and the Investor hereby irrevocably waives any claim that it or any
Exchanging Investor might have based on the failure of the Company to disclose
the Information.
(y)    The Investor and each Exchanging Investor understands that no federal,
state, local or foreign agency has passed upon the merits or risks of an
investment in the Shares or made any finding or determination concerning the
fairness or advisability of this investment.
(z)    The operations of the Investor and each Exchanging Investor have been
conducted in material compliance with the applicable rules and regulations
administered or conducted by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”), the applicable rules and regulations of the Foreign
Corrupt Practices Act (“FCPA”) and the applicable Anti-Money Laundering (“AML”)
rules in the Bank Secrecy Act. The Investor has performed due diligence
necessary to reasonably determine that the Exchanging Investors are not named on
the lists of denied parties or blocked persons administered by OFAC, resident in
or organized under the laws of a country that is the subject of comprehensive
economic sanctions and embargoes administered or conducted by OFAC
(“Sanctions”), are not otherwise the subject of Sanctions and have not been
found to be in violation or under suspicion of violating OFAC, FCPA or AML rules
and regulations.
(aa)    (y)    The Investor acknowledges and agrees that it and each Exchanging
Investor has not disclosed, either directly or indirectly, and will not
disclose, to any third party any information regarding the Exchange, and has not
transacted, and will not transact, either directly or indirectly, in any
securities of the Company, including, but not limited to, any hedging
transactions, Short Sales (as defined below) or other derivatives transactions,
from the time the Investor was first contacted by the Company or the Placement
Agent with respect to the transactions contemplated by this Agreement until
after the confidential information (as described in the confirmatory
wall-crossing email received by the Investor from the Placement Agent) is made
public. “Short Sales” include, without limitation, all “short sales” as defined
in Rule 200 of Regulation SHO promulgated under the Securities Exchange Act of
1934, as amended, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, derivatives and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
5.    Conditions to Obligations of the Investor and the Company. The obligations
of the Investor and of the Company under this Agreement are subject to the
satisfaction at or prior to the Closing of the following conditions precedent:
(a) the representations and warranties of the Company contained in Section 3
hereof and of the Investor contained in Section 4 hereof shall be true and
correct as of the Closing in all respects with the same effect as though such
representations and warranties had been made as of the Closing and (b) no
provision of any applicable law or any judgment, ruling, order, writ,
injunction, award or decree of any governmental authority shall be in effect
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement.


Ex. A – 7







--------------------------------------------------------------------------------





6.    Waiver, Amendment. Neither these Terms and Conditions, the Exchange
Agreement nor any provisions hereof or thereof shall be modified, changed or
discharged, except by an instrument in writing, signed by the Company and the
Investor.
7.    Assignability. Subject to Section 17, neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either the Company or the Investor without the prior
written consent of the other.
8.    Waiver of Jury Trial. EACH OF THE COMPANY AND THE INVESTOR HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to such
state’s rules concerning conflicts of laws that might provide for any other
choice of law.
10.    Submission to Jurisdiction. Each of the Company and the Investor: (a)
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby shall be instituted
exclusively in the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York; (b) waives any objection that it may now or hereafter have
to the venue of any such suit, action or proceeding; and (c) irrevocably
consents to the jurisdiction of the aforesaid courts in any such suit, action or
proceeding. Each of the Company and the Investor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
11.    Venue. Each of the Company and the Investor irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 10. Each of the Company and the Investor
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
12.    Service of Process. Each of the Company and the Investor irrevocably
consents to service of process in the manner provided for notices in Section 14.
Nothing in this Agreement will affect the right of the Company or the Investor
to serve process in any other manner permitted by law.
13.    Section and Other Headings. The section and other headings contained in
these Terms and Conditions are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
14.    Notices. All notices and other communications to the Company provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered personally, sent by registered or certified mail, return receipt
requested, postage prepaid or sent by facsimile or other form of electronic
transmission and will be deemed given on the date so delivered (or, if such day
is not a business day, on the first subsequent business day) to the following
addresses, or in the case of the Investor, the address provided on Exhibit B.2
attached to the Exchange Agreement (or such other address as the Company or the
Investor shall have specified by notice in writing to the other):


Ex. A – 8







--------------------------------------------------------------------------------





If to the Company:


Par Pacific Holdings, Inc.
825 Town & Country Lane, Suite 1500
Houston, Texas 77024
Facsimile: (832) 518-5203
Email: mvaughn@parpacific.com
Attention: J. Matthew Vaughn


with a copy to (which shall not constitute notice):
 
 
Porter Hedges LLP
1000 Main Street, 35th Floor
Houston, Texas 77002
Facsimile: (713) 228-1331
Email: jcowen@porterhedges.com
Attention: E. James Cowen





15.    Binding Effect. The provisions of this Agreement shall be binding upon
and accrue to the benefit of the Company and the Investor and their respective
heirs, legal representatives, successors and assigns.
16.    Notification of Changes. After the date of this Agreement, each of the
Company and the Investor hereby covenants and agrees to notify the other upon
the occurrence of any event prior to the Closing of the Exchange pursuant to
this Agreement that would cause any representation, warranty or covenant of the
Company or the Investor, as the case may be, contained in this Agreement to be
false or incorrect.
17.    Reliance by Placement Agent and Financial Advisor. Each Placement Agent,
acting as financial advisor to the Company, may rely on each representation and
warranty of the Company and the Investor made herein or pursuant to the terms
hereof with the same force and effect as if such representation or warranty were
made directly to such Placement Agent. Each Placement Agent shall be a
third-party beneficiary of this Agreement to the extent provided in this Section
17.
18.    Severability. If any term or provision of this Agreement (in whole or in
part) is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.
19.    Survival. The representations and warranties of the Company and the
Investor contained in this Agreement or made by or on behalf of the Exchanging
Investors pursuant to this Agreement shall survive the consummation of the
transactions contemplated hereby.
20.    Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned (a) by mutual agreement of the Company and the
Investor or (b) by either the Company or the Investor if the conditions to such
party’s obligations set forth herein have not been satisfied (unless waived by
the party entitled to the benefit thereof), and the Closing has not occurred on
or before December 13, 2019 without liability of either the Company or the
Investor or the Exchanging Investors, as the case may be; provided that neither
the Company nor the Investor shall be released from liability hereunder if the
Agreement is terminated and the transactions abandoned by reason of the failure
of the Company or the Investor or the Exchanging Investors, as the case may be
to have performed its obligations hereunder. Except as provided above, if this
Agreement is terminated and the transactions contemplated hereby are not
concluded as described above, the Agreement will become void and of no further
force and effect.


Ex. A – 9







--------------------------------------------------------------------------------





21.    Taxation. The Investor acknowledges that, if an Exchanging Investor is a
United States person for U.S. federal income tax purposes, either (i) the
Company must be provided with a correct taxpayer identification number (“TIN”)
(generally a person’s social security or federal employer identification number)
and certain other information on a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9, or (ii) another basis for exemption from
backup withholding must be established. The Investor further acknowledges that,
if an Exchanging Investor is not a United States person for U.S. federal income
tax purposes, the Company must be provided the appropriate properly completed
and executed IRS Form W8, attesting to that non-U.S. Exchanging Investor’s
foreign status and certain other information, including information establishing
an exemption from withholding under Sections 1471 through 1474 of the Internal
Revenue Code of 1986, as amended. The Investor further acknowledges that any
Exchanging Investor may be subject to 30% U.S. federal withholding or 28% U.S.
federal backup withholding on certain payments made to such Exchanging Investor
unless such Exchanging Investor properly establishes an exemption from, or a
reduced rate of, such withholding or backup withholding. See Exhibit C for
additional details
[The remainder of this page is intentionally left blank.]




Ex. A – 10







--------------------------------------------------------------------------------


EXHIBIT B.1


Exchanging Investor Information
Exchanging Investor
Aggregate Principal Amount of Exchanged Notes
Cash Consideration
Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Ex. B.1 – 1




203554740 v3



--------------------------------------------------------------------------------


EXHIBIT B.2


Exchanging Investor:
    
_______________________________________________




Investor Address:
    
    
    
        
Telephone:    
Country of Residence:
    
Taxpayer Identification Number:
                            


Account for Shares:
DTC Participant Number:    
DTC Participant Name:    
DTC Participant Phone Number:     
DTC Participant Contact Email:    
FFC Account #:    
Account # at Bank/Broker:    


Wire instructions for Cash Consideration:
Bank Name:                            
Bank Address:                             
ABA Routing #:                         
Account Name:                         
Account Number:                         
Contact Person:                         




Exchanging Investor Address:
    
    
    
        
Telephone:    
Country of Residence:
    


Ex. B.2 – 1




203554740 v3



--------------------------------------------------------------------------------





Taxpayer Identification Number:
                            




Ex. B.2 – 2




203554740 v3



--------------------------------------------------------------------------------


EXHIBIT B.3


Exchange Procedures
NOTICE TO INVESTOR
Attached are Investor Exchange Procedures for the settlement of the exchange of
5.00% Convertible Senior Notes due 2021, CUSIP 69888VAA1 (the “Exchanged Notes”)
of Par Pacific Holdings, Inc. (the “Company”) for the Cash Consideration and the
Shares (as defined in and pursuant to the Exchange Agreement, dated as of
December 9, 2019, between you and the Company), which is expected to occur on or
about December 13, 2019. To ensure timely settlement for the Shares, please
follow the instructions as set forth on the following page.
These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of the Shares.
If you have any questions, please contact Yun Xie of J. Wood Capital Advisors
LLC at 917.727.9869.
Thank you.


Ex. B.3 – 1









--------------------------------------------------------------------------------







To deliver Exchanged Notes:
You must post, no later than 9:00 a.m, New York City time, a withdrawal request
for the Exchange Notes through the DTC via DWAC. It is important that this
instruction be submitted and the DWAC posted on December 13, 2019.


To receive Exchange Consideration:
•
To Receive Shares:

You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the Shares to be issued upon exchange to post on December
13, 2019, no later than 9:00 a.m., New York City time, a one-sided deposit
instruction through DTC via DWAC for the Shares deliverable in respect of the
Exchanged Notes. It is important that this instruction be submitted and the DWAC
posted on December 13, 2019.
•
To Receive Cash Consideration:

You must provide valid wire instructions to the Company. You will then receive
the Cash Consideration from the Company on the Closing Date.


You must comply with both procedures described above in order to complete the
Exchange and to receive the Cash Consideration and the Shares in respect of the
Exchanged Notes.
Closing
On December 13, 2019, after the Company receives your delivery instructions as
set forth above and a withdrawal request in respect of the Exchanged Notes has
been posted as specified above, and subject to the satisfaction of the
conditions to Closing as set forth in your Exchange Agreement, the Company will
deliver the Exchange Consideration in respect of the Exchanged Notes in
accordance with the delivery instructions above.




Ex. B.3 –2









--------------------------------------------------------------------------------


EXHIBIT C


Under U.S. federal income tax law, a holder who exchanges Notes generally must
provide such holder’s correct TIN on IRS Form W-9 or otherwise establish a basis
for exemption from backup withholding. A TIN is generally an individual holder’s
social security number or a holder’s employer identification number. If the
correct TIN is not provided, the holder may be subject to a $50 penalty imposed
by the IRS under Section 6723 of the Internal Revenue Code of 1986, as amended.
In addition, certain payments made to holders may be subject to U.S. backup
withholding (currently set at 28% of the payment). If a holder is required to
provide a TIN but does not have a TIN, the holder should consult its tax advisor
regarding how to obtain a TIN. Certain holders are not subject to these backup
withholding and reporting requirements. A Non-U.S. holder must establish its
status as an exempt recipient from backup withholding and can do so by
submitting a properly completed IRS Form W-8 (available from the Company),
signed, under penalties of perjury, attesting to such holder’s exempt foreign
status. U.S. backup withholding is not an additional tax. Rather, the U.S.
federal income tax liability of persons subject to backup withholding will be
reduced by the amount of tax withheld. If withholding results in an overpayment
of taxes, a refund may be obtained provided that the required information is
timely furnished to the IRS. Holders are urged to consult their tax advisors
regarding how to complete the appropriate forms and to determine whether they
are exempt from backup withholding or other withholding taxes.


Ex. C – 1







